    Case 2:18-cv-06430-LMA-MBN Document 20 Filed 11/08/18 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


MICHAEL SCOTT KELLER                   CIVIL ACTION NO. 18-6430

versus                                 SECTION: “I”(5)

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON




                          ORDER OF DISMISSAL

     The Court having been advised by counsel for the parties

that all of the parties to this action have firmly agreed upon a

compromise,

     IT IS ORDERED that the action be and it is hereby dismissed

without prejudice to the right, upon good cause shown, within a

reasonable time, to reopen the action or to seek summary judgment

enforcing the compromise if settlement is not consummated.          The

Court retains jurisdiction for all purposes, including enforcing

the settlement agreement entered into by the parties.
     COUNSEL ARE REMINDED THAT, if witnesses have been

subpoenaed, EVERY WITNESS MUST be notified by counsel not to

appear.

     New Orleans, Louisiana, this 8th day of November, 2018.



                                       LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE
